                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                         CIVIL ACTION FILE NO.: 5:19-CV-445-FL

 PHILADELPHIA INDEMNITY             )
 INSURANCE COMPANY,                 )
                                    )
                   Plaintiff,       )
                                    )
                   v.               )
                                    )                    ORDER ON DEFENDANTS’
 CHEROKEE GIVES BACK                )                    UNOPPOSED MOTION FOR
 FOUNDATION; THOMAS F. DARDEN II; )                     LEAVE TO FILE DOCUMENTS
 THOMAS F. DARDEN III; SLOCUM H.    )                          UNDER SEAL
 FOGLEMAN III a/k/a S. H. “JIM”     )
 FOGLEMAN; SAMUEL W. WHITT;         )
 MAURICE J. COLEMAN; LATOYA         )
 KING a/k/a LATOYA GODLEY; and RSUI )
 INDEMNITY COMPANY,                 )
                                    )
                  Defendants.       )


       This matter is before the Court on Defendants Cherokee Gives Back Foundation, Thomas

F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt, Maurice J.

Coleman, and Latoya King’s (collectively, “Defendants”) Unopposed Motion for Leave to File

Documents Under Seal (the “Motion”). For the reasons stated herein, pursuant to this Court’s

authority under Local Rule 79.2, the Court finds that the Motion should be granted.

                                         DISCUSSION
       A party may file a Motion to Seal with this Court pursuant to the requirements of

Local Rule 79.2. Local Rule 79.2 references Section V.G. of the Electronic Case Filing

Administrative Policies and Procedures Manual (“Policy Manual”). That Section requires that all

motions to seal be accompanied by a supporting memorandum that specifies the following:
               (i)     the exact document or item, or portions thereof, for which filing
                       under seal is requested;
               (ii)    how such request to seal overcomes the common law or the First
                       Amendment presumption to access;
               (iii)   the specific qualities of the material at issue which justify sealing
                       such material, taking into account the balance of competing interests
                       in access;
               (iv)    the reasons why alternatives to sealing are inadequate; and
               (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed order

accompanying a Motion to Seal set forth the findings required under Section V.G.

       As set forth below, the Court determines that Defendants have met the requirements set

forth in the Policy Manual, and that Defendants’ Memorandum of Law in Opposition to Plaintiff’s

Motion for Judgment on the Pleadings (“Defendants’ Opposition”) should be held under seal.

       The Motion overcomes the common law and First Amendment presumptions to access

because Defendants’ Opposition contains confidential, non-public, and sensitive business

information. Specifically, the document contains information exchanged between the parties as

part of a privately mediated settlement conference, including confidential requests for insurance

coverage, which are all subject to a Confidentiality Agreement. It further summarizes the nature

of the dispute that was subject to the mediation while describing confidential information protected

by the same Confidentiality Agreement.

       The material to be sealed is Defendants’ Opposition.

       There is no alternative to sealing the document in question, as the document itself contains

the information harmful to Defendants. However, the references to confidential information in

Defendants’ Opposition are somewhat limited and therefore redaction is practical here. To allow

access to the non-confidential information in Defendants’ Opposition, Defendants shall file an

appropriately redacted version of that document that redacts all non-public information.


                                                 2
       While Plaintiff does not consent to the recitation of any facts in Defendants’ Motion,

Plaintiff does not oppose the relief sought.

       BASED UPON the foregoing, it is therefore ORDERED that Defendants’ Opposition shall

be filed under SEAL with this Court.

       Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F. Darden II,

Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt, Maurice J. Coleman, and

Latoya King’s Unopposed Motion for Leave to File Documents Under Seal is GRANTED, and it

is hereby ORDERED that Defendants’ Opposition be filed under seal. Defendants shall have ten

(10) days to file a redacted version of their Opposition.

               SO ORDERED, this the 9th day of _________________,
                                                  April           2020.



                                                      Louise W. Flanagan
                                                      United States District Judge




                                                 3
